As filed with the Securities and Exchange Commission on May 15, 2015 File No. 333-174574 File No. 811-22563 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 12 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 14 [ X ] (Check appropriate box or boxes.) Mairs & Power Funds Trust (Exact Name of Registrant as Specified in Charter) W1520 First National Bank Building 332 Minnesota Street St. Paul, MN 55101-1363 (Address of Principal Executive Office) Registrant's Telephone Number, including Area Code: (651) 222-8478 Andrea C. Stimmel, Chief Compliance Officer & Treasurer W1520 First National Bank Building 332 Minnesota Street St. Paul, MN 55101-1363 (Name and Address of Agent for Service) With copies to: Ellen Drought, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 12 to the Registration Statement on FormN-1A of Mairs & Power Funds Trust (the “Trust”) hereby incorporates PartsA, B and C from the Trust’s PEANo.11 on FormN-1A filed on April 30, 2015.This PEANo.12 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.11 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment to the Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the city of St. Paul and State of Minnesota, on May 15, 2015. MAIRS & POWER FUNDS TRUST /s/ Mark L. Henneman Mark L. Henneman President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Mark L. Henneman President May 15, 2015 Mark L. Henneman (principal Executive Officer) /s/ Andrea C. Stimmel Treasurer and Chief Compliance Officer May 15, 2015 Andrea C. Stimmel (principal Financial and Accounting Officer) /s/ Jon A. Theobald Trustee May 15, 2015 Jon A. Theobald Mary Schmid Daugherty * Trustee May 15, 2015 Mary Schmid Daugherty Norbert J. Conzemius * Trustee May 15, 2015 Norbert J. Conzemius Bert J. McKasy * Trustee May 15, 2015 Bert J. McKasy * By /s/ Andrea C. Stimmel Andrea C. Stimmel, as attorney-in-fact pursuant to power of attorney dated April 10, 2015 which was previously filedand is incorporated herein by reference. C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
